852 F.2d 1287
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Muhammad ABDUR-RAHMAN, Plaintiff-Appellant,v.William DARDEN;  Jeannette Hall;  James Hose;  Sgt. Basore;Lt. Worthy;  P. Burns, Defendants-Appellees,Catherine Dolezal;  Leroy Miller;  George Graham, Defendants.
No. 88-1068.
United States Court of Appeals, Sixth Circuit.
July 28, 1988.

Before MILBURN and BOGGS, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Michigan state prisoner appeals the district court's order granting summary judgment to the defendants in his 42 U.S.C. Sec. 1983 civil rights case in which he alleged violations of his first, eighth and fourteenth amendment rights by prison employees.


3
Upon consideration, we conclude that the district court correctly granted summary judgment to defendants in this case.  Accordingly, the judgment of the district court is hereby affirmed for the reasons stated in the memorandum opinion and order entered on December 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.